Citation Nr: 1523294	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  14-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for orchiectomy, left testicle, and if so, whether the reopened claim should be granted.  

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1951 to July 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for orchiectomy, left testicle and entitlement to an increased disability rating for bilateral hearing loss disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A February 2005 Board decision denied reopening of the Veteran's claim of entitlement to service connection for postoperative residuals of seminoma of the left testicle; the Board's decision was subsequently affirmed by the United States Court of Appeals for Veterans Claims (Court).

2.  Evidence received subsequent to Board's decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  During the entire period of the claim, the Veteran's PTSD has been manifested by social and occupational impairment that has most nearly approximated deficiencies in most areas.






CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for orchiectomy, left testicle.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The Veteran's PTSD warrants a rating of 70 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The Board denied service connection for the postoperative residuals of seminoma of the left testicle in a March 1970 decision based on its determination that the Veteran's enlarged inguinal ring noted at the time of his discharge from active duty in 1953 was unrelated to his left testicle removal in 1969.  In a subsequent February 2005 decision, the Board determined new and material evidence had not been presented to reopen the Veteran's claim for service connection for this disability.  The Board's decision was subsequently affirmed by the Court.  In its decision, the Board acknowledged the Veteran's reports of groin pain in service, as well as the separation notation noted above; however, the Board found a nexus did not exist between the Veteran's complaints of groin pain in service and the subsequent orchiectomy of the left testis.  In August 2013, the RO issued the rating decision under appeal, which determined that new and material evidence had not been presented. 

The evidence of record in March 1970 consisted of the Veteran's statements, service treatment records (STRs), private treatment notes from St. Mary's Hospital, as well as Drs. R.R. and J.S., and a November 1953 VA examination report.  The evidence of record at the time of the Board's February 2005 decision included outpatient treatment notes from the Iowa City VA Medical Center (VAMC), as well as private treatment notes from the Veteran's podiatrist, which did not address the above-noted disability.  Additionally, the Veteran submitted a statement indicating he had experienced pain in the same area from the time of discharge until his left orchiectomy procedure, and that following his procedure the pain abated.  The Veteran also submitted a lay statement from Mr. J.M. in which the Veteran was noted to have exhibited groin pain.  

The evidence received since the February 2005 Board decision includes additional statements from the Veteran, as well as VA outpatient records dated through 2013.  In his November 2012 request to reopen his claim for service connection, the Veteran indicated that he was informed that his type of cancer, seminoma, was a "slow developing cancer."  As noted above, for the sake of determining whether new and material evidence has been presented, the Veteran's report is considered credible.  When viewed with the other evidence of record, the Board finds this evidence to be probative evidence, which assists in the development of a nexus in this case.  This follows, because the Board had previously determined a November 1953 VA examination report noted no abnormalities of the testes.  However, if the Veteran's cancer was a slow growing form, the potential exists that the VA examiner did not detect an abnormality which was indeed present at that time.  

This evidence, when coupled with the Veteran's reports of in-service pain and perceived swollen inguinal ring, as well as the Veteran's reports of continuous site pain from that time until his 1969 orchiectomy procedure, does raise the reasonable possibility of substantiating the Veteran's claim.  As such, the Board finds this evidence to be new and material.  Therefore, reopening of the claim for service connection for orchiectomy, left testicle is warranted.  

Claim for Increase

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in letters mailed in February and June 2013 prior to the initial adjudication of the Veteran's PTSD claim.

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded an appropriate VA examination to address the severity of his service-connected disability in August 2013.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

In the August 2013 rating decision on appeal, the RO confirmed and continued the previously assigned 30 percent rating for the Veteran's PTSD.  

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.......................................................10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment of functioning score (GAF) of 51-60 for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF score of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.

The Board notes that the Veteran's outpatient treatment records and VA examination report reveal GAF scores ranging from 55 to 70, which are indicative of mild to moderate symptomatology.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

Initially, the Board notes a September 2012 Board decision, which continued a 30 percent disability rating for the Veteran's PTSD.  Since that time, the Veteran's outpatient treatment reports from the Iowa City and Omaha VAMCs show a consistent history of psychiatric treatment.  Additionally, the Veteran's outpatient treatment reports show he has steadily reported symptoms and impairments that include: nightmares, insomnia, anxiety in crowds, avoidance of stimuli, irritability, and depressed mood. 

The Veteran was afforded a VA examination in August 2013.  He complained of near continuous depression, feeling of detachment, diminished interest in activities, sleep impairments/nightmares, intrusive thoughts, exaggerated startle, irritability/outbursts of anger, suspiciousness, and disturbances of motivation and mood.  The Veteran also reported having poor socialization with his family and frustration with his wife and daughter.  He was noted to be retired from the Pepsi Co. since 1992.  The Veteran reported caring for his spouse, who has been diagnosed with Alzheimer's disease.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  Based on the above-noted disability picture, the examiner stated the Veteran exhibited occupational and social impairment with deficiencies in most areas.  

In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  As indicated above, the August 2013 VA examiner found deficits in most areas of life functioning.  Although the Veteran is not presently working or attending school, his irritability and lack of impulse control have resulted in diminution in family relations.  Evidence of impaired thinking has been shown by the Veteran's manifestations of suspiciousness and intrusive thoughts.  Finally, there is also clear evidence of impaired mood, as noted by his continuous treatment for symptoms such as depressed mood and anger.  Based on the foregoing, the Board finds the Veteran's occupational and social impairment throughout the period of the claim most nearly approximates deficiencies in most areas, as required for a 70 percent rating.  

There is no evidence of delusions, hallucinations, suicidal/homicidal ideations, or grossly inappropriate behavior.  He has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, the evidence does not show the Veteran experiences memory impairments of such a severity that he forgets names of close relatives, his own occupation, or his own name.  Further, the Veteran does have some good relationships and he is able to adequately care for his spouse who presently suffers from Alzheimer's disease.  No medical professional has ever opined, and the evidence does not otherwise show, that the social and occupational impairment from the disability has more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  For these reasons, the Board finds that a rating of 70 percent, and no more, is warranted throughout the period of the claim.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to an evaluation in excess of the 70 percent rating granted herein.  

Consideration has been given to assigning a staged rating; however, as explained above, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this individual disability would be in excess of that contemplated by the 70 percent rating granted herein.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for orchiectomy, left testicle is granted.

The Board having determined that the Veteran's PTSD warrants a 70 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  Initially, the Board notes the March 2015 statement from the Veteran's representative, wherein he indicated the Veteran's bilateral hearing loss disability has increased.  The Veteran most recently underwent a VA audiological examination in July 2013.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board has determined a new audiological examination is necessary in this case.

The Board also notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  Since the evidence presently indicates the Veteran underwent a left orchiectomy to remove a seminoma, which may be related to his reported groin pain in service, the Board has determined a VA examination and medical opinion are warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected bilateral hearing loss disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  Additionally, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of his seminoma, status post left orchiectomy.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

Following the examination of the Veteran and review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's seminoma of the left testicle originated in service or is otherwise etiologically related to his active service.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinion.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning his in-service groin pain.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


